DETAILED ACTION
Applicant’s amendments and remarks, filed September 13, 2021, are fully acknowledged by the Examiner. Currently, claims 1, 2, 4-10, 13, 14, 16, 18, 19 and 21 are pending with claims 3, 11, 12, 15, 17 and 20 cancelled, and claims 1, 8, 10, 13, 14, 16, 18, 19 and 21 amended. The following is a complete response to the September 13, 2021 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the combined subject matter of claims 10 and 16 including the requirement of the “the cryogenic element substantially surrounds the extendible microwave energy emitting element” per claim 10, and then “further comprising two cryogenic elements, wherein the two cryogenic elements and the microwave energy emitting element each have a rectangular configuration and the two cryogenic elements are stacked on either side of the microwave emitting element” per claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The Examiner notes that review of the rejection of claims 10 and 16 for failing to comply with the requirements of 35 U.S.C. 112(b) below may assist in correction of this issue.

Claim Rejections - 35 USC § 112
Claims 2, 13, 16 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 2, the claim recites that “the second predetermined volume includes at least a portion of the first predetermined volume”. Parent claim 1 recites that has been amended to recite that “the second predetermined volume is located substantially beyond the first at least a portion of the first predetermined volume as per claim 2, but to then also be “located substantially beyond the first predetermined volume” as per claim 1. The Examiner has failed to find disclosure that supports the second volume being both “substantially beyond” and including “at least a portion” as required by the limitations of claims 1 and 2. Appropriate correction is required.
Regarding claim 13, the claim recites that “the second predetermined volume includes at least a portion of the first predetermined volume”. Parent claim 10 recites that has been amended to recite that “the second predetermined volume is located substantially beyond the first predetermined volume”. As a preliminary matter, the Examiner notes that the terminology of “substantially beyond” has been rejected under 35 U.S.C. 112(b) for use of the relative term “substantially”. The Examiner is then of the position that the requirement of the second predetermined volume to include at least a portion of the first predetermined volume as per claim 13, but to then also be “located substantially beyond the first predetermined volume” as per claim 10. The Examiner has failed to find disclosure that supports the second volume being both “substantially beyond” and including “at least a portion” as required by the limitations of claims 10 and 13. Appropriate correction is required.
Regarding claim 16, the claim presently recites “further comprising two cryogenic elements, wherein the two cryogenic elements and the microwave energy emitting element each have a rectangular configuration and the two cryogenic elements are stacked on either side of the microwave emitting element”. Parent claim 10 recites for “at least one cryogenic element” and substantially surround the microwave emitting element as set forth in claim 10. At most, figures 4 and 5 display the rectangular cryogenic elements, but fail to show that these each extend substantially around the microwave emitting element. 
For the sake of completeness, the Examiner notes that the instant specification fails to set forth the terminology of “substantially surrounds” to inform on of ordinary skill how far the surrounding of each element would necessarily need to be to qualify as “substantially surrounding” the microwave element. In other words, the Examiner is unable to determine from the instant disclosure if the extent of “surrounding” in figures 4 and 5 would even qualify as “substantially surrounding” per claim 10 given the lack of description with respect to the term “substantially”. 
As such, it is for at least the reasoning set forth above that the Examiner believes that claim 16 should be rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claim 18 is rejected due to its dependency on claim 16. Appropriate correction is required. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-10, 13, 14, 16, 18, 19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point 
Regarding claim 10, the claim recites “at least one cryogenic element” in line 2 of the claim and then further recites “the cryogenic element” in line 4. The claim then goes on to interchange these two recitations in the remainder of the body of the claim. At presently recited, the scope of the claim is indefinite because it is unclear as to how many cryogenic elements are required by the claim due to the inconsistent naming conventions used in the claim. The Examiner respectfully suggests that Applicant amend the recitations of “the cryogenic element” to read as “the at least one cryogenic element” to increase the clarity of the language of the claim. Claims 13, 14, 16 and 18 are rejected due to their dependency on claim 10. Appropriate correction is required.
Regarding claims 1 and 10, each claim recites the term of "substantially surrounds" in the claim. “Substantially” is a relative term which renders the claim indefinite.  The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Examiner notes that the instant disclosure fails to provide any use or context of the term “substantially” in combination with “surround(s)” in the disclosure. Claims 2, 4-9, 13, 14, 16 and 18 are rejected due to their respective dependency on claims 1 and 10. Appropriate correction is required.
Regarding claim 16, the recites “further comprising two cryogenic elements” therein. Parent claim 10 has set forth recitations of “at least one cryogenic element” and “the cryogenic element” therein. As presently recited, the scope of claim 16 is indefinite because it is, at most, unclear if the “two cryogenic elements” are providing in addition to the “at least one cryogenic 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 8-10, 14, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US Pat. Pub. 2012/0029496 A1).
Regarding claim 1, Smith discloses a method of treating tissue, comprising: positioning a distal portion of a treatment tool in a first position in proximity to tissue (see figure 1 with the positioning a distal portion of the tool 100 in proximity to the adjacent tissue), wherein the distal portion of the treatment tool includes a cryogenic element (106) and an extendible microwave energy emitting element (108 being extending to the location within the body), the cryogenic element arranged to substantially surround the microwave energy emitting element (see figure 7 with the cryogenic element formed in part by the balloon 121 surrounding the microwave element at 111); activating the cryogenic element (see [0089] discussing the circulating of the cryogen through the element), absorbing energy from tissue via the cryogenic element, wherein the energy absorbed is in a first predetermined volume (see [0092] discussing the extraction of 108); delivering microwave energy to tissue via the microwave energy emitting element, wherein the energy is delivered to a second predetermined volume (again see [0072] discussing the heating of tissue that is unfrozen; the Examiner is of the position that the frozen tissue would be a first volume and the heated tissue would be a second volume), and generating a predetermined treatment zone based on the first predetermined volume and the second predetermined volume (via the freezing and heating as in [0072] and [0089] to provide for the ablation), wherein the first predetermined volume is adjacent the treatment tool (via such being near to the balloon 106 to be the non-targeted tissue as in [0072], and the second predetermined volume is located substantially beyond the first predetermined volume with the second volume being outside/beyond the frozen tissue as in at least [0072]).  
Regarding claim 4, Smith provides that absorbing energy from tissue is performed for a first predetermined interval of time (via the freezing of tissue during a period of time as in [0072]).  
Regarding claim 5, Smith provides that delivering energy to tissue is performed for a second predetermined interval of time (via the application of microwave energy during a second period time as in [0072).  
Regarding claim 8, Smith provides that the first predetermined volume substantially limits the expansion of a passive treatment zone beyond the second predetermined volume (via the freezing of the tissue limiting the passive treatment past the second volume via the prevention of the heat to ablate the tissue in the first volume). 
Regarding claim 9, Smith provides for re-positioning the distal portion of the treatment tool in one or more second positions in proximity to tissue, wherein the first position is different 
Regarding claim 10, Smith provides for a tissue treatment system comprising a treatment tool including at least one cryogenic element and at least one extendible microwave energy emitting element arranged at a distal end of the treatment tool (see figures 1 and 7 with the tool 100 having the cryogenic element 106 and the microwave element 108; 108 being extendable to the location within the body), wherein the cryogenic element substantially surrounds the extendible microwave energy emitting element  element (see figure 7 with the cryogenic element formed in part by the balloon 121 surrounding the microwave element at 111), the treatment tool being configured to deliver energy to tissue and absorb energy from tissue in a predetermined treatment zone (via the respective functions of 108and 106 when activated at the tissue site), a generator coupled to the treatment tool and configured to supply energy to the microwave energy emitting (see figure 8 at 320), and a coolant source coupled to the treatment tool and configured to supply a coolant fluid to the at least one cryogenic element (see figure 8 at 340), wherein the cryogenic element is configured to absorb energy in a first predetermined volume adjacent the treatment tool (see [0092] discussing the extraction of heat), and the microwave energy emitting element is configured to deliver energy to a second predetermined volume (see [0072] discussing the heating of tissue that is unfrozen; the Examiner is of the position that the frozen tissue would 106 to be the non-targeted tissue as in [0072], and the second predetermined volume is located substantially beyond the first predetermined volume with the second volume being outside/beyond the frozen tissue as in at least [0072]).  
Regarding claim 14, Smith provides that the cryogenic element is a cylindrical tubular member including a passageway (as in figure 7 with the cylindrical balloon shape of 106 with the hollow space formed therein) and the microwave energy emitting element is a cylindrical member located inside and extendible from the passageway (see 111/108 placing inside and extending within the hollow space as in figure 7).  
Regarding claim 19, Smith provides that the treatment tool is further configured to deliver energy to tissue alternating between an activation of the cryogenic element and the microwave energy emitting (the tool 100 is capable of such activation; the Examiner notes that this is a functional recitation of the intended use of the device which does not result in a structural difference between the tool of Smith and that of the claimed invention).  
Regarding claim 21, Smith provides for a bounded energy treatment device (tool 100) comprising: an extendible heating portion proximate a distal end and configured to emit microwave radiation and heat an area proximate the distal end and generate a predetermined heated treatment zone (108 being extendible into the body, being a microwave device as in [0072]), a cooling portion substantially surrounding the heating portion and configured to receive aPage 6 of 10Application No.: 16/032,232 Attorney Docket No. 356563.USU1 (00017-01029US00)coolant fluid (106, see figure 7), a coolant inlet tube formed in the cooling portion (See [0089] with a supply one of 118 and having a portion formed into 106), the coolant inlet tube fluidly connecting a coolant fluid source and a coolant channel (the one of 118 extending from a source 106), wherein passage of the coolant fluid through the coolant inlet tube vaporizes the coolant fluid (see [0091]), a coolant outlet tube fluidly connecting the coolant channel with the coolant fluid source (119), and a sensor for sensing a temperature proximate an outer surface of the cooling portion (115, see [0074] providing for ) and operably connected to the coolant fluid source; wherein upon detection of a temperature proximate the outer surface of the cooling portion above a threshold, the coolant fluid source releases coolant fluid, and vaporization of the coolant fluid absorbs heat from an area proximate the cooling portion, and limits the expansion of a passive treatment zone beyond the predetermined heated treatment zone (See [0030] with the controlling of the freezing of the tissue).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US Pat. Pub. 2012/0029496 A1).
Regarding claims 6 and 7, while Smith contemplates the cooling and heating of tissue, Smith fails to specifically recite that the absorbing energy from tissue and delivering energy to tissue are performed simultaneously per claim 6, or for alternating between absorbing energy from tissue and delivering energy to tissue per claim 7.  However, the Examiner is of the position that the operating in the claimed manner in either claim 6 or 7 would have been an obvious matter to one of ordinary skill in the art at the time of filing given the direction in Smith of treatment and retreatment. Specifically, the simultaneous or alternating delivery of energy types would represent two of a known number of ways of operating device, with each being equally expected to perform the desired treatment at the target tissue to achieve a desired ablation. Simultaneous treatment can ensure a desired boundary between frozen and heated tissue. Further alternating treatment can occur, for example when the device treats at a first location, and then is subsequently moved to a second location.
Response to Arguments
Applicant’s arguments, see pages 8-9 of the Remarks filed September 13, 2021, with respect to the rejection of independent claims 1, 10 and 21 for the various grounds under 35 U.S.C. 102 and 103 utilizing the Baust reference have been considered and are persuasive.  

Claims 1, 4, 5, 8-10, 14, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US Pat. Pub. 2012/0029496 A1).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US Pat. Pub. 2012/0029496 A1).

It is the Examiner’s position that the newly cited Smith reference readily provides for proper rejections under each of under 35 U.S.C. 102 and 103 for at least the reasoning set forth in the action above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794